Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 1 of 54 PAGEID #: 693
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 2 of 54 PAGEID #: 694
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 3 of 54 PAGEID #: 695




                            EXHIBIT A
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 4 of 54 PAGEID #: 696




                                  UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF NEW YORK


 STEVEN B. BARGER,                                     Civil Case No.: 1:17-cv-04869-FB-LB

                        Plaintiff,
                                                       DEFENDANTS INITIAL DISLCOSURES
 v.                                                     PURSUANT TO FED. R. CIV. P. 26(a)

 FIRST DATA CORPORATION, et. al,

                        Defendants.


              Defendants First Data Corporation (“First Data”), Frank Bisignano, Dan Charron,

 Anthony Marino, Karen Whalen, Lori Graesser, and Rhonda Johnson (collectively

 “Defendants”), by and through their undersigned counsel, hereby provide their initial disclosures

 as required by Fed. R. Civ. P. 26(a)(1). In making their initial disclosures, Defendants do not

 waive any protection provided by the attorney work product doctrine, attorney-client privilege,

 or any other applicable privilege, doctrine, or immunity. Moreover, Defendants reserve the right

 to supplement these initial disclosures as additional discovery, investigation and analysis may

 warrant or require.

        1.      Rule 26(a)(1)(A)(i): The name and, if known, the address, and telephone
 number of each individual likely to have discoverable information — along with the
 subjects of that information — that the disclosing party may use to support its claims or
 defenses, unless the use would be solely for impeachment.

              Name                    Address/Telephone Number            Subject of Information
 Plaintiff Steven B. Barger           Stephen M. Zeitlin, Esq.         Plaintiff, a former employee
                                      David A. Zeitlin, Esq.           of First Data, has knowledge
                                      Zeitlin & Zeitlin, P.C.          regarding his employment
                                      50 Court Street, Suite 506       with First Data, the allegations
                                      Brooklyn, New York 11201         of his Complaint, his alleged
                                      T: (718) 522-5644                damages, and efforts at
                                      david@zeitlinlawfirm.com         mitigation.
                                      Attorneys for Plaintiff




 1102324.3 11/26/2017
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 5 of 54 PAGEID #: 697




                             Shawn E. Shearer
                             The Law Office of Shawn
                             Shearer, P.C.
                             3839 McKinney Avenue,
                             Suite 155-254
                             Dallas, Texas 75204
                             T: (214) 434-1594
                             shawn@shearerlaw.pro
 Shawn E. Shearer, Esq.      The Law Office of Shawn    Mr. Shearer has knowledge
                             Shearer, P.C.              and information regarding his
                             3839 McKinney Avenue,      severance negotiations with
                             Suite 155-254              Defendant Graesser, as alleged
                             Dallas, Texas 75204        in ¶¶ 169-174 of the
                             T: (214) 434-1594          Complaint.
                             shawn@shearerlaw.pro
 Defendant Frank Bisignano   This witness may only be   Defendant Bisignano, the
                             contacted through the      CEO of First Data, has
                             undersigned counsel.       knowledge regarding the
                                                        decision to implement a
                                                        reduction in force which
                                                        began in late 2016 and the
                                                        inclusion of Plaintiff in the
                                                        reduction in force. He may
                                                        also have some information
                                                        regarding Plaintiff’s
                                                        employment with First Data.
 Defendant Dan Charron       This witness may only be   Defendant Charron, an EVP of
                             contacted through the      First Data and Plaintiff’s
                             undersigned counsel.       ultimate supervisor, has
                                                        knowledge regarding the
                                                        reduction in force which
                                                        began in late 2016 and his
                                                        decision after consultation
                                                        with members of management
                                                        to include Plaintiff in the
                                                        reduction in force. He is likely
                                                        to also have knowledge
                                                        regarding certain of First
                                                        Data’s policies, practices, and
                                                        procedures, Plaintiff’s
                                                        employment with First Data
                                                        and the allegations set forth in
                                                        the Complaint.
 Defendant Anthony Marino    This witness may only be   Defendant Marino, an EVP of
                             contacted through the      First Data, has knowledge
                             undersigned counsel.       regarding the reduction in


                                          -2-
 1102324.3 11/26/2017
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 6 of 54 PAGEID #: 698




                                                        force which began in late 2016
                                                        and the decision to include
                                                        Plaintiff in the reduction in
                                                        force. He also has knowledge
                                                        of his interactions with
                                                        Plaintiff as alleged in the
                                                        Complaint and Plaintiff’s
                                                        leave of absence. He is likely
                                                        to also have knowledge
                                                        regarding certain of First
                                                        Data’s personnel policies,
                                                        practices, and procedures and
                                                        Plaintiff’s employment with
                                                        First Data.
 Defendant Karen Whalen     This witness may only be    Defendant Whalen, an SVP of
                            contacted through the       First Data, has knowledge
                            undersigned counsel.        regarding the reduction in
                                                        force which began in late 2016
                                                        and the decision to include
                                                        Plaintiff in the reduction in
                                                        force. She also has knowledge
                                                        regarding certain of First
                                                        Data’s personnel policies,
                                                        practices, and procedures and
                                                        Plaintiff’s employment with
                                                        First Data.
 Defendant Lori Graesser    This witness may only be    Defendant Graesser, an
                            contacted through the       Associate General Counsel of
                            undersigned counsel.        First Data, has non-privileged
                                                        information regarding her
                                                        severance negotiations with
                                                        Plaintiff’s counsel Shawn
                                                        Shearer as alleged in the
                                                        Complaint. She also has non-
                                                        privileged information
                                                        regarding First Data’s
                                                        personnel policies, practices,
                                                        and procedures. She may also
                                                        have knowledge of other
                                                        information regarding the
                                                        allegations in the Complaint,
                                                        but this information is subject
                                                        to the attorney client and/or
                                                        work product privileges given
                                                        her role as in house counsel at
                                                        First Data.


                                         -3-
 1102324.3 11/26/2017
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 7 of 54 PAGEID #: 699




 Defendant Rhonda Johnson   This witness may only be    Defendant Johnson, a VP of
                            contacted through the       First Data, has knowledge
                            undersigned counsel.        regarding Plaintiff’s
                                                        performance as a manager and
                                                        her counseling of him with
                                                        respect to various personnel
                                                        issues, his leave of absence,
                                                        First Data’s personnel
                                                        policies, practices, and
                                                        procedures, the terms and
                                                        conditions of Plaintiff’s
                                                        employment and termination,
                                                        the reduction in force, and the
                                                        allegations set forth in the
                                                        Complaint regarding her
                                                        interactions with Plaintiff.
 Jeffrey Hack               This witness may only be    Mr. Hack is a former First
                            contacted through the       Data EVP and Plaintiff’s
                            undersigned counsel.        immediate supervisor who
                                                        was also laid off due the
                                                        reduction in force at or around
                                                        the same time that Plaintiff
                                                        was notified of his inclusion in
                                                        the reduction in force. He has
                                                        knowledge regarding the
                                                        reduction in force which
                                                        began in late 2016 and the
                                                        decision to include Plaintiff in
                                                        the reduction in force. He also
                                                        has knowledge of Plaintiff’s
                                                        performance as a First Data
                                                        employee.
 Justin Stamey              This witness may only be    Mr. Stamey, an employee of
                            contacted through the       First Data who worked with
                            undersigned counsel.        Plaintiff in the Training
                                                        Department, has knowledge of
                                                        Plaintiff’s performance as
                                                        Manager of the Training
                                                        Department and may have
                                                        knowledge regarding the
                                                        allegations set forth in the
                                                        Complaint.
 Theresa Ward               This witness may only be    Ms. Ward, a former employee
                            contacted through the       of First Data who worked with
                            undersigned counsel.        Plaintiff in the Training
                                                        Department, has knowledge of


                                         -4-
 1102324.3 11/26/2017
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 8 of 54 PAGEID #: 700




                                                        Plaintiff’s performance as
                                                        Manager of the Training
                                                        Department and may have
                                                        knowledge regarding the
                                                        allegations set forth in the
                                                        Complaint.
 Julie Kelly                This witness may only be    Ms. Kelly, an employee of
                            contacted through the       First Data who worked with
                            undersigned counsel.        Plaintiff in the Training
                                                        Department, has knowledge of
                                                        Plaintiff’s performance as
                                                        Manager of the Training
                                                        Department and may have
                                                        knowledge regarding the
                                                        allegations set forth in the
                                                        Complaint.
 Katie Delaney Broderick    This witness may only be    Ms. Delaney Broderick, a
                            contacted through the       former employee of First
                            undersigned counsel.        Data, has knowledge of
                                                        Plaintiff’s performance as
                                                        Manager of the Training
                                                        Department and may have
                                                        knowledge regarding the
                                                        allegations set forth in the
                                                        Complaint.
 Gita Patel                 This witness may only be    Ms. Patel, an employee of
                            contacted through the       First Data and Plaintiff’s
                            undersigned counsel.        former executive assistant, has
                                                        knowledge of Plaintiff’s
                                                        performance as Manager of
                                                        the Training Department and
                                                        may have knowledge
                                                        regarding the allegations set
                                                        forth in the Complaint.
 James Britt                This witness may only be    Mr. Britt, an employee of First
                            contacted through the       Data, worked with Plaintiff as
                            undersigned counsel.        his HR Partner prior to
                                                        Defendant Johnson assuming
                                                        this role. Mr. Britt is likely to
                                                        have knowledge regarding
                                                        certain of First Data’s
                                                        personnel policies, practices,
                                                        and procedures and Plaintiff’s
                                                        employment with First Data.
 Robin Ording               This witness may only be    Ms. Ording, a First Data VP,
                            contacted through the       has knowledge regarding the


                                         -5-
 1102324.3 11/26/2017
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 9 of 54 PAGEID #: 701




                                       undersigned counsel.             Training Group and may have
                                                                        knowledge regarding the
                                                                        allegations set forth in the
                                                                        Complaint.
 Kathy Benhardt                        This witness may only be         Ms. Benhardt, a First Data VP,
                                       contacted through the            has knowledge regarding First
                                       undersigned counsel.             Data’s personnel policies,
                                                                        practices, and procedures and
                                                                        information regarding the
                                                                        reduction in force.
 Joseph Plumeri                        This witness may only be         Mr. Plumeri, the Vice
                                       contacted through the            Chairman of First Data, has
                                       undersigned counsel.             knowledge regarding
                                                                        Plaintiff’s employment with
                                                                        First Data and his interactions
                                                                        with Plaintiff.
 Dr. Louis Harrison                                                     As alleged in ¶¶ 96-101 of the
                                                                        Complaint, Dr. Harrison was
                                                                        one of Plaintiff’s doctors.
 Dr. Tapan Padhya                                                       As alleged in ¶¶ 112-115 of
                                                                        the Complaint, Dr. Padhya
                                                                        was one of Plaintiff’s doctors.
 All persons identified in
 Plaintiff’s Rule 26(a)
 disclosures, supplemental
 disclosures, discovery
 responses, and document
 production.
 All persons identified by
 Defendants in their discovery
 responses and document
 production.

              Defendants reserve the right to amend these disclosures during the course of discovery

 and incorporates herein by reference those individuals identified by Plaintiff in his Rule 26(a)

 Initial Disclosures.

         2.     Rule 26(a)(1)(A)(ii): A copy — or a description by category and location —
 of all documents, electronically stored information, and tangible things that the disclosing
 party has in its possession, custody, or control and may use to support its claims or
 defenses, unless the use would be solely for impeachment.




                                                     -6-
 1102324.3 11/26/2017
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 10 of 54 PAGEID #: 702




              The following are non-privileged documents or categories of documents, (including ESI),

 in Defendants’ possession, custody, or control that may be used to support their claims or

 defenses. Pursuant to Rule 26(a)(1)(B), the list may not include the relevant documents believed

 to be in Plaintiff’s possession or the possession of third parties:

              1.        Documents regarding the reduction in force which began to be implemented in
                        late 2016.

              2.        Plaintiff’s personnel file.

              3.        Documents describing Plaintiff’s compensation and benefits.

              4.        Documents describing Plaintiff’s duties and responsibilities during his
                        employment with First Data.

              5.        First Data’s employment policies relating to FMLA, paid time off, disability
                        insurance benefits, equal employment opportunity, anti-discrimination, and
                        reasonable accommodations.

              6.        Plaintiff’s medical information submitted to First Data.

              7.        Communications and documents exchanged between Plaintiff and Defendants
                        related to the allegations in Plaintiff’s Complaint.

              8.        Documents and communications related to Plaintiff’s performance and leadership
                        of the Training Group.

              9.        Documents, including communications with Plaintiff, regarding his severance
                        package.

              10.       Documents related to the CEO Action for Diversity & Inclusion.

              11.       Documents identified in disclosures of other parties or non-parties as provided in
                        discovery, as well as any documents identified or produced in discovery by other
                        parties.

              12.       Defendants reserve the right to amend these disclosures during the course of
                        discovery.

        3.      Rule 26(a)(1)(A)(iii): A computation of each category of damages claimed by
 the disclosing party — who must also make available for inspection and copying under
 Rule 34 the documents or other evidentiary material, unless privileged or protected from
 disclosure, on which each computation is based, including materials bearing on the nature
 and extent of injuries suffered.



                                                        -7-
 1102324.3 11/26/2017
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 11 of 54 PAGEID #: 703




              Not applicable at this time, subject to and without waiving Defendants’ right to recover

 (i) their attorneys’ fees and costs incurred in defending this meritless case and (ii) any rights to

 indemnification or contribution from any other party or non-party.

         4.     Rule 26(a)(1)(A)(iv): For inspection and copying as under Rule 34, any
 insurance agreement under which an insurance business may be liable to satisfy all or part
 of a possible judgment in the action or to indemnify or reimburse for payments made to
 satisfy the judgment.

               Not applicable.

                                                        Respectfully submitted,

                                                        SAUL EWING ARNSTEIN & LEHR LLP

                                                        /s/ Gary B. Eidelman
                                                        Gary B. Eidelman (admitted pro hac vice)
                                                        500 E Pratt Street
                                                        Baltimore, Maryland 21202
                                                        T: (410) 332-8975
                                                        F: (410) 332-8976
                                                        Gary.Eidelman@saul.com

                                                        Gillian A. Cooper
                                                        650 College Road East, Suite 4000
                                                        Princeton, New Jersey 08540
                                                        T: (609) 452-5021
                                                        F: (609) 452-6103
                                                        Gillian.Cooper@saul.com

                                                        Attorneys for Defendants




                                                      -8-
 1102324.3 11/26/2017
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 12 of 54 PAGEID #: 704




                                     CERTIFICATION OF SERVICE

              I hereby certify that a true and correct copy of the foregoing Defendants’ Initial

 Disclosures Pursuant to Fed. R. Civ. P. 26(a) was served on the following counsel via electronic

 mail:

                                            Stephen M. Zeitlin, Esq.
                                             David A. Zeitlin, Esq.
                                             Zeitlin & Zeitlin, P.C.
                                           50 Court Street, Suite 506
                                          Brooklyn, New York 11201
                                               T: (718) 522-5644
                                          david@zeitlinlawfirm.com
                                             Attorneys for Plaintiff

                                             Shawn E. Shearer
                                   The Law Office of Shawn Shearer, P.C.
                                   3839 McKinney Avenue, Suite 155-254
                                           Dallas, Texas 75204
                                            T: (214) 434-1594
                                          shawn@shearerlaw.pro
                                           Attorneys for Plaintiff



                                                                    /s/ Gary B. Eidelman
                                                                    Gary B. Eidelman


 Dated: November 26, 2017




                                                       -9-
 1102324.3 11/26/2017
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 13 of 54 PAGEID #: 705




                             EXHIBIT B
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 14 of 54 PAGEID #: 706
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 15 of 54 PAGEID #: 707
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 16 of 54 PAGEID #: 708
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 17 of 54 PAGEID #: 709
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 18 of 54 PAGEID #: 710
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 19 of 54 PAGEID #: 711
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 20 of 54 PAGEID #: 712
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 21 of 54 PAGEID #: 713




                             EXHIBIT C
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 22 of 54 PAGEID #: 714
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 23 of 54 PAGEID #: 715




                             EXHIBIT D
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 24 of 54 PAGEID #: 716
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 25 of 54 PAGEID #: 717




                             EXHIBIT E
Case:
 Case:1:18-mc-00010-SJD-SKB Doc
        1:18-mc-00010-SJD-SKB   #:#:
                              Doc 25-1
                                     1-1Filed:
                                        Filed:10/05/18
                                               07/23/18Page:
                                                       Page:26 of30
                                                             1 of 54 PAGEID
                                                                     PAGEID#:
                                                                            #:10
                                                                              718




                                                    1:18-mc-00010
Case:
 Case:1:18-mc-00010-SJD-SKB Doc
        1:18-mc-00010-SJD-SKB   #:#:
                              Doc 25-1
                                     1-1Filed:
                                        Filed:10/05/18
                                               07/23/18Page:
                                                       Page:27 of30
                                                             2 of 54 PAGEID
                                                                     PAGEID#:
                                                                            #:11
                                                                              719
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 28 of 54 PAGEID #: 720




                             EXHIBIT F
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 29 of 54 PAGEID #: 721
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 30 of 54 PAGEID #: 722




                             EXHIBIT G
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 31 of 54 PAGEID #: 723
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 32 of 54 PAGEID #: 724




                             EXHIBIT H
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 33 of 54 PAGEID #: 725
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 34 of 54 PAGEID #: 726




                              EXHIBIT I
      Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 35 of 54 PAGEID #: 727




From:                             Julie Kelly <jul_glad@mac.com>
Sent:                             Friday, July 13, 2018 4:47 PM
To:                               Cooper, Gillian A.
Cc:                               Eidelman, Gary B.; 'Julie Kelly'
Subject:                          RE: Barger v. First Data


Ms. Cooper & Mr. Eidelman,

Quite honestly, I have no idea who either of you are, other than lawyers for
First Data defendants in a federal law suit. I don’t understand why I’m
being asked to provide other dates for a deposition when I showed up to the
original (not cancelled) one.

Please advise,

JK
‐‐‐‐‐Original Message‐‐‐‐‐
From: Cooper, Gillian A. <Gillian.Cooper@saul.com>
Sent: Wednesday, July 11, 2018 6:13 PM
To: 'Julie Kelly' <jul_kelly@mac.com>
Cc: Eidelman, Gary B. <Gary.Eidelman@saul.com>
Subject: RE: Barger v. First Data

Ms. Kelly:

We are not your lawyers. Please provide us with dates that you are available
for a deposition. If we cannot agree to a date, we will be forced to move
before the United States District Court for the Southern District of Ohio to
compel your deposition.

Gillian A. Cooper
SAUL EWING ARNSTEIN & LEHR LLP
650 College Road East, Suite 4000 | Princeton, NJ 08540‐6603
Tel: 609.452.5021 | Fax: 609.452.6103
Gillian.Cooper@saul.com | https://protect‐us.mimecast.com/s/OBaQClYvXZSPPxjvTG7KeB?domain=saul.com



‐‐‐‐‐Original Message‐‐‐‐‐
From: Julie Kelly [mailto:jul_glad@mac.com]
Sent: Wednesday, July 11, 2018 3:41 PM
To: Eidelman, Gary B.
Cc: 'Julie Kelly'; Cooper, Gillian A.
Subject: RE: Barger v. First Data

Mr. Eidleman,

You gave me that idea as you are the lawyer for First Data's defendants.

                                                            1
      Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 36 of 54 PAGEID #: 728


Julie Kelly


‐‐‐‐‐Original Message‐‐‐‐‐
From: Eidelman, Gary B. <Gary.Eidelman@saul.com>
Sent: Wednesday, July 11, 2018 1:40 PM
To: Julie Kelly <jul_glad@mac.com>
Cc: Julie Kelly <jul_kelly@mac.com>; Cooper, Gillian A.
<Gillian.Cooper@saul.com>
Subject: Re: Barger v. First Data

No I am not and never have been. Wherever did you get that idea?

Gary B. Eidelman
Sent from my iPhone

On Jul 11, 2018, at 1:08 PM, Julie Kelly
<jul_glad@mac.com<mailto:jul_glad@mac.com>> wrote:

My apologies, I just saw the auto spell check mistake.

Mr. Eidleman,

Are you my lawyer?

Julie Kelly


From: Julie Kelly <jul_kelly@mac.com<mailto:jul_kelly@mac.com>>
Sent: Wednesday, July 11, 2018 11:51 AM
To: Eidelman, Gary B.
<Gary.Eidelman@saul.com<mailto:Gary.Eidelman@saul.com>>
Cc: Julie Kelly <jul_glad@mac.com<mailto:jul_glad@mac.com>>; Cooper, Gillian
A. <Gillian.Cooper@saul.com<mailto:Gillian.Cooper@saul.com>>
Subject: Re: Barger v. First Data

Me. Eidelman,

Are you my lawyer?
Julie Kelly



On Jul 11, 2018, at 10:05 AM, Eidelman, Gary B.
<Gary.Eidelman@saul.com<mailto:Gary.Eidelman@saul.com>> wrote:
No, she is my associate. Per your letter, we are contacting you by email.

Gary B. Eidelman
Sent from my iPhone

On Jul 11, 2018, at 10:04 AM, Julie Kelly

                                                            2
      Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 37 of 54 PAGEID #: 729
<jul_glad@mac.com<mailto:jul_glad@mac.com><mailto:jul_glad@mac.com>> wrote:

Ms. Cooper,

Are you my lawyer?

Julie Kelly

From: Cooper, Gillian A.
<Gillian.Cooper@saul.com<mailto:Gillian.Cooper@saul.com><mailto:Gillian.Coop
er@saul.com>>
Sent: Tuesday, July 10, 2018 5:11 PM
To: 'jul_kelly@mac.com<mailto:jul_kelly@mac.com><mailto:jul_kelly@mac.com>'
<jul_kelly@mac.com<mailto:jul_kelly@mac.com><mailto:jul_kelly@mac.com>>
Cc: Eidelman, Gary B.
<Gary.Eidelman@saul.com<mailto:Gary.Eidelman@saul.com><mailto:Gary.Eidelman@
https://protect‐us.mimecast.com/s/BFQHCmZ281FPPz9rTOLuCd?domain=saul.com>>
Subject: Barger v. First Data


Dear Ms. Kelly:

We are in receipt of your letter dated June 27, 2018. You should have
received a letter from me last week. (The letters must have crossed paths in
the mail). You provided your email address in the letter, so hopefully this
will be most efficient to connect.

I'm hoping I can clear a few things up. You may or may not be aware, but
there are restrictions that prevent attorneys from communicating with
individuals who are known to be represented by counsel. After we received
the charge you filed with the OCRC (even though it is entirely unrelated to
the Barger‐lawsuit) and learned that you are represented by counsel in that
case, we were required to follow those rules that prevent us from
communicating with someone who is represented by an attorney. Since serving
the deposition subpoena, however, you have indicated that you are not
represented by counsel and willing to speak to us about the Barger‐lawsuit.

Can we set up a time to have a call this week? Hopefully by arranging a call
we can avoid a deposition altogether.

Let me know what works best for you and we can get this set up.

Gillian A. Cooper

SAUL EWING ARNSTEIN & LEHR LLP
650 College Road East, Suite 4000 | Princeton, NJ 08540‐6603

Tel: 609.452.5021 | Fax: 609.452.6103

Gillian.Cooper@saul.com<mailto:Gillian.Cooper@saul.com><mailto:Gillian.Coope
r@saul.com> |


                                                            3
     Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 38 of 54 PAGEID #: 730
https://protect‐us.mimecast.com/s/BlVsCn5Y72U33vkYTN3rIu?domain=saul.com<https://protect‐
us.mimecast.com/s/BlVsCn5Y72U33vkYTN3rIu?domain=saul.com><https://protect‐
us.mimecast.com/s/cxvMCo2v83sPPEQ0T65bzv?domain=saul.com<https://protect‐
us.mimecast.com/s/x9ePCpYRB4SOOm7BhJAAYB?domain=sau
https://protect‐us.mimecast.com/s/rSGdCqxV6gskkZVoTr4Lp8?domain=l.com>
>




"Saul Ewing Arnstein & Lehr LLP
(https://protect‐us.mimecast.com/s/BFQHCmZ281FPPz9rTOLuCd?domain=saul.com<https://protect‐
us.mimecast.com/s/BFQHCmZ281FPPz9rTOLuCd?domain=saul.com><https://protect‐
us.mimecast.com/s/BFQHCmZ281FPPz9rTOLuCd?domain=saul.com<https://protect‐
us.mimecast.com/s/BFQHCmZ281FPPz9rTOLuCd?domain=saul.com>>)" has
made the following annotations:
+~~~~~~~~~~~~~~~~~~~~~~~+
This e‐mail may contain privileged, confidential, copyrighted, or other
legally protected information. If you are not the intended recipient (even
if the e‐mail address is yours), you may not use, copy, or retransmit it. If
you have received this by mistake please notify us by return e‐mail, then
delete.
+~~~~~~~~~~~~~~~~~~~~~~~~+**EXTERNAL EMAIL** ‐ This message originates from outside our Firm. Please consider
carefully before responding or clicking links/attachments.




                                                      4
Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 39 of 54 PAGEID #: 731




                             EXHIBIT J
Eastern District of New York - LIVE Database V6.2.1      https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?112677508293669-L_1_0-1
               Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 40 of 54 PAGEID #: 732


                                                U.S. District Court
                                      Eastern District of New York (Brooklyn)
                                 CIVIL DOCKET FOR CASE #: 1:17-cv-04869-FB-LB


          Barger v. First Data Corporation et al                     Date Filed: 08/18/2017
          Assigned to: Judge Frederic Block                          Jury Demand: Plaintiff
          Referred to: Magistrate Judge Lois Bloom                   Nature of Suit: 751 Labor: Family and
          Cause: 28:1331 Fed. Question                               Medical Leave Act
                                                                     Jurisdiction: Federal Question

          Plaintiff
          Steven B. Barger                            represented by David A Zeitlin
                                                                     Zeitlin & Zeitlin, P.C.
                                                                     50 Court Street, Suite 506
                                                                     Brooklyn, NY 11201
                                                                     718-596-6815
                                                                     Fax: 718-522-5644
                                                                     Email: davidzeitlin@gmail.com
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                      Shawn Shearer
                                                                      The Law Office of Shawn Shearer, P.C.
                                                                      3839 Mckinney Avenue
                                                                      #155-254
                                                                      Dallas, TX 75204
                                                                      214-434-1594
                                                                      Fax: 214-434-1594
                                                                      Email: shawn@shearerlaw.pro
                                                                      LEAD ATTORNEY
                                                                      PRO HAC VICE
                                                                      ATTORNEY TO BE NOTICED


          V.
          Defendant
          First Data Corporation                      represented by Gary B. Eidelman
                                                                     Saul Ewing LLP
                                                                     500 E Pratt Street
                                                                     Baltimore, MD 21202
                                                                     (410)332-8975
                                                                     Fax: (410)332-8976
                                                                     Email: gary.eidelman@saul.com
                                                                     PRO HAC VICE



1 of 16                                                                                                    10/4/2018, 11:25 AM
Eastern District of New York - LIVE Database V6.2.1      https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?112677508293669-L_1_0-1
              Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 41 of 54 PAGEID #: 733

                                                                      ATTORNEY TO BE NOTICED

                                                                      Gillian Ashley Cooper
                                                                      Saul Ewing LLP
                                                                      650 College Road East
                                                                      Suite 4000
                                                                      Princeton, NJ 08540
                                                                      609-452-5021
                                                                      Fax: 609-452-3103
                                                                      Email: gcooper@saul.com
                                                                      ATTORNEY TO BE NOTICED

                                                                      Lindsey Conrad Kennedy
                                                                      Saul Ewing Arnstein & Lehr LLP
                                                                      One PPG Place, Suite 3010
                                                                      Pittsburgh, PA 15222
                                                                      412-209-2555
                                                                      Fax: 412-209-2571
                                                                      Email: lindsey.kennedy@saul.com
                                                                      TERMINATED: 09/28/2018
                                                                      ATTORNEY TO BE NOTICED

          Defendant
          Frank Bisignano                             represented by Gary B. Eidelman
                                                                     (See above for address)
                                                                     PRO HAC VICE
                                                                     ATTORNEY TO BE NOTICED

                                                                      Gillian Ashley Cooper
                                                                      (See above for address)
                                                                      ATTORNEY TO BE NOTICED

                                                                      Lindsey Conrad Kennedy
                                                                      (See above for address)
                                                                      TERMINATED: 09/28/2018
                                                                      ATTORNEY TO BE NOTICED

          Defendant
          Dan Charron                                 represented by Gary B. Eidelman
                                                                     (See above for address)
                                                                     PRO HAC VICE
                                                                     ATTORNEY TO BE NOTICED

                                                                      Gillian Ashley Cooper
                                                                      (See above for address)
                                                                      ATTORNEY TO BE NOTICED




2 of 16                                                                                                    10/4/2018, 11:25 AM
Eastern District of New York - LIVE Database V6.2.1      https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?112677508293669-L_1_0-1
              Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 42 of 54 PAGEID #: 734

                                                                      Lindsey Conrad Kennedy
                                                                      (See above for address)
                                                                      TERMINATED: 09/28/2018
                                                                      ATTORNEY TO BE NOTICED

          Defendant
          Anthony Marino                              represented by Gary B. Eidelman
                                                                     (See above for address)
                                                                     PRO HAC VICE
                                                                     ATTORNEY TO BE NOTICED

                                                                      Gillian Ashley Cooper
                                                                      (See above for address)
                                                                      ATTORNEY TO BE NOTICED

                                                                      Lindsey Conrad Kennedy
                                                                      (See above for address)
                                                                      TERMINATED: 09/28/2018
                                                                      ATTORNEY TO BE NOTICED

          Defendant
          Karen Whalen                                represented by Gary B. Eidelman
                                                                     (See above for address)
                                                                     PRO HAC VICE
                                                                     ATTORNEY TO BE NOTICED

                                                                      Gillian Ashley Cooper
                                                                      (See above for address)
                                                                      ATTORNEY TO BE NOTICED

                                                                      Lindsey Conrad Kennedy
                                                                      (See above for address)
                                                                      TERMINATED: 09/28/2018
                                                                      ATTORNEY TO BE NOTICED

          Defendant
          Lori Graesser                               represented by Gary B. Eidelman
          TERMINATED: 01/30/2018                                     (See above for address)
                                                                     PRO HAC VICE
                                                                     ATTORNEY TO BE NOTICED

                                                                      Gillian Ashley Cooper
                                                                      (See above for address)
                                                                      ATTORNEY TO BE NOTICED

          Defendant




3 of 16                                                                                                    10/4/2018, 11:25 AM
Eastern District of New York - LIVE Database V6.2.1                https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?112677508293669-L_1_0-1
              Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 43 of 54 PAGEID #: 735

          Rhonda Johnson                                       represented by Gary B. Eidelman
                                                                              (See above for address)
                                                                              PRO HAC VICE
                                                                              ATTORNEY TO BE NOTICED

                                                                                Gillian Ashley Cooper
                                                                                (See above for address)
                                                                                ATTORNEY TO BE NOTICED

                                                                                Lindsey Conrad Kennedy
                                                                                (See above for address)
                                                                                TERMINATED: 09/28/2018
                                                                                ATTORNEY TO BE NOTICED


          Date Filed         #   Docket Text
          08/18/2017         1 COMPLAINT against All Defendants Was the Disclosure Statement on Civil Cover
                               Sheet completed -yes,, filed by Steven B. Barger. (Attachments: # 1 Civil Cover Sheet, #
                               2 Exhibits) (Bowens, Priscilla) (Entered: 08/21/2017)
          08/18/2017             FILING FEE: $ 400, receipt number 4653118511 (Bowens, Priscilla) (Entered:
                                 08/21/2017)
          08/18/2017         2 Summons Issued as to All Defendants. (Bowens, Priscilla) (Entered: 08/21/2017)
          08/21/2017         3 In accordance with Rule 73 of the Federal Rules of Civil Procedure and Local Rule 73.1,
                               the parties are notified that if all parties consent a United States magistrate judge of this
                               court is available to conduct all proceedings in this civil action including a (jury or
                               nonjury) trial and to order the entry of a final judgment. Attached to the Notice is a
                               blank copy of the consent form that should be filled out, signed and filed electronically
                               only if all parties wish to consent. The form may also be accessed at the following link:
                               http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf. You may
                               withhold your consent without adverse substantive consequences. Do NOT return
                               or file the consent unless all parties have signed the consent. (Bowens, Priscilla)
                               (Entered: 08/21/2017)
          08/25/2017         4 MOTION for Leave to Appear Pro Hac Vice of Shawn Eric Shearer Filing fee $ 150,
                               receipt number 0207-9783113. by Steven B. Barger. (Attachments: # 1 Affidavit In
                               Support of Pro Hac Vice, # 2 Exhibit AZ State Good Standing, # 3 Exhibit TX State
                               Good Standing, # 4 Exhibit AZ Federal Good Standing, # 5 Exhibit NDTX Federal
                               Good Standing) (Shearer, Shawn) (Entered: 08/25/2017)
          08/28/2017         5 ORDER, granting 4 Notice of Motion to Admit Counsel Pro Hac Vice. The admitted
                               attorney Shawn E. Shearer, as attorney pro hac vice is permitted to argue or try this
                               case in whole or in part as counsel for Plaintiff Steven B. Barger. SO ORDERED by
                               Magistrate Judge Lois Bloom, on 8/28/2017. (Latka-Mucha, Wieslawa) (Entered:
                               08/29/2017)




4 of 16                                                                                                              10/4/2018, 11:25 AM
Eastern District of New York - LIVE Database V6.2.1               https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?112677508293669-L_1_0-1
              Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 44 of 54 PAGEID #: 736

          08/31/2017         6 NOTICE of Appearance by Gillian Ashley Cooper on behalf of Frank Bisignano, Dan
                               Charron, First Data Corporation, Lori Graesser, Rhonda Johnson, Anthony Marino,
                               Karen Whalen (aty to be noticed) (Cooper, Gillian) (Entered: 08/31/2017)
          08/31/2017         7 MOTION for Leave to Appear Pro Hac Vice for Gary B. Eidelman, Esq. Filing fee $
                               150, receipt number 0207-9796907. by Frank Bisignano, Dan Charron, First Data
                               Corporation, Lori Graesser, Rhonda Johnson, Anthony Marino, Karen Whalen.
                               (Attachments: # 1 Affidavit of Gillian A. Cooper, Esq., # 2 Affidavit of Gary B.
                               Eidelman, Esq., # 3 Proposed Order, # 4 Certificate of Service) (Cooper, Gillian)
                               (Entered: 08/31/2017)
          09/06/2017         8 MOTION for pre motion conference to Dismiss by Frank Bisignano, Dan Charron, First
                               Data Corporation, Lori Graesser, Rhonda Johnson, Anthony Marino, Karen Whalen.
                               (Attachments: # 1 Exhibit A) (Cooper, Gillian) (Entered: 09/06/2017)
          09/11/2017         9 MOTION to Withdraw 7 MOTION for Leave to Appear Pro Hac Vice for Gary B.
                               Eidelman, Esq. Filing fee $ 150, receipt number 0207-9796907. by Frank Bisignano,
                               Dan Charron, First Data Corporation, Lori Graesser, Rhonda Johnson, Anthony Marino,
                               Karen Whalen. (Cooper, Gillian) (Entered: 09/11/2017)
          09/11/2017        10 MOTION for Leave to Appear Pro Hac Vice for Gary B. Eidelman, Esq. Filing fee $
                               150, receipt number 0207-9818811. by Frank Bisignano, Dan Charron, First Data
                               Corporation, Lori Graesser, Rhonda Johnson, Anthony Marino, Karen Whalen.
                               (Attachments: # 1 Affidavit of Gary B. Eidelman, Esq., # 2 Exhibit A, # 3 Exhibit B, # 4
                               Certificate of Service) (Eidelman, Gary) (Entered: 09/11/2017)
          09/11/2017        11 ENDORSED ORDER, granting Gary B. Eidelman, Esq.'s 7 Notice of Withdrawal of 9
                               Motion for Admission Pro Hac Vice, electronically filed on August 31, 2017. SO
                               ORDERED by Magistrate Judge Lois Bloom, on 9/11/2017. (Latka-Mucha, Wieslawa)
                               (Entered: 09/12/2017)
          09/11/2017        12 ORDER, granting 10 Notice of Motion to Admit Counsel Pro Hac Vice. The admitted
                               attorney Gary B. Eidelman, as attorney pro hac vice is permitted to argue or try this
                               case in whole or in part as counsel for Defendants First Data Corporation, Frank
                               Bisignano, Dan Charron, Anthony Marino, Karen Whalen, Lori Graesser, and
                               Rhonda Johnson. SO ORDERED by Magistrate Judge Lois Bloom, on 9/11/2017.
                               (The attorney shall file a notice of appearance and ensure that s/he receives electronic
                               notification of activity in this case.) (Latka-Mucha, Wieslawa) (Entered: 09/12/2017)
          09/12/2017        13 NOTICE of Appearance by Gary B. Eidelman on behalf of Frank Bisignano, Dan
                               Charron, First Data Corporation, Lori Graesser, Rhonda Johnson, Anthony Marino,
                               Karen Whalen (notification declined or already on case) (Eidelman, Gary) (Entered:
                               09/12/2017)
          09/12/2017        14 RESPONSE to Motion re 8 MOTION for pre motion conference to Dismiss filed by
                               Steven B. Barger. (Shearer, Shawn) (Entered: 09/12/2017)
          09/20/2017        15 ELECTRONIC ORDER: Defendant's letter application 8 dated 9/6/17 is GRANTED. A
                               pre motion conference is scheduled for October 4, 2017 @ 11AM. There will be no
                               formal notice mailed to counsel. Upon receipt of this email counsel shall confirm with
                               each other the date and time of this conference. If this date presents a conflict counsel



5 of 16                                                                                                             10/4/2018, 11:25 AM
Eastern District of New York - LIVE Database V6.2.1                 https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?112677508293669-L_1_0-1
              Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 45 of 54 PAGEID #: 737

                                 shall first obtain the consent from all the parties to adjourn this conference and then file
                                 a letter application. Ordered by Judge Frederic Block on 9/20/2017. (Innelli, Michael)
                                 (Entered: 09/20/2017)
          09/26/2017             SCHEDULING ORDER: The pre-motion conference scheduled for October 4, 2017 is
                                 being adjourned by the Court to October 12, 2017 @ 11AM due to a conflict with the
                                 Court's calendar. There will not be a formal notice mailed to counsel. Upon receipt of
                                 this email counsel shall confirm with each other the new date and time of this
                                 conference. Ordered by Judge Frederic Block on 9/26/2017. (Innelli, Michael) (Entered:
                                 09/26/2017)
          09/27/2017        16 Letter to the Honorable Judge Frederic Block, U.S.D.J. dated 09/27/2017 by Frank
                               Bisignano, Dan Charron, First Data Corporation, Lori Graesser, Rhonda Johnson,
                               Anthony Marino, Karen Whalen (Cooper, Gillian) (Entered: 09/27/2017)
          09/27/2017             SCHEDULING ORDER: Defendant's letter application 16 dated 9/27/17, with the
                                 consent of plaintiff's counsel is GRANTED. The pre-motion conference scheduled for
                                 October 12, 2017 is adjourned to October 20, 2017 at 11:00 A.M. There will be no
                                 formal notice mailed to counsel. Upon receipt of this email counsel shall confirm with
                                 each other the new date and time of this conference. Ordered by Judge Frederic Block
                                 on 9/27/2017. (Innelli, Michael) (Entered: 09/27/2017)
          10/20/2017             Minute Entry for proceedings held before Judge Frederic Block: Shawn Shearer, Esq. &
                                 David Zeitlin, Esq for the plaintiff and Gillian Cooper, Esq. & Gary Eidelman, Esq. for
                                 the defendants, all present. Pre-motion conference held on 10/20/2017. Defendants
                                 anticipated motion to dismiss or transfer to the SDNY were discussed. If the defendant
                                 pursue thei rmotion then by October 27, 2017 counsel shall ECF file a letter with their
                                 agreed upon briefing schedule. Counsel shall serve and ECF file their fully briefed
                                 motion according to J. Blocks motion rules.(Court Reporter: Not Reported) (Innelli,
                                 Michael) (Entered: 10/20/2017)
          10/27/2017        17 Letter to the Honorable Frederic Block, U.S.D.J. dated 10-27-2017 by Frank Bisignano,
                               Dan Charron, First Data Corporation, Lori Graesser, Rhonda Johnson, Anthony Marino,
                               Karen Whalen (Eidelman, Gary) (Entered: 10/27/2017)
          10/30/2017             SCHEDULING ORDER: The Court shall hold an initial conference on November 28,
                                 2017 at 10:30 a.m. in Courtroom 11A South of the United States Courthouse, 225
                                 Cadman Plaza East, Brooklyn, New York. The parties shall exchange their Rule 26(a)(1)
                                 initial disclosures and file their Rule 26(f) Meeting Report with the Court by Noon on
                                 November 27, 2017. Parties are advised that they must contact each other before making
                                 any request for an adjournment to the Court. A request for an adjournment must be
                                 received in writing at least forty-eight (48) hours before the scheduled conference.
                                 Ordered by Magistrate Judge Lois Bloom on 10/30/2017. (Doody, Sara) (Entered:
                                 10/30/2017)
          11/20/2017        18 Corporate Disclosure Statement by First Data Corporation (Eidelman, Gary) (Entered:
                               11/20/2017)
          11/20/2017        19 ANSWER to 1 Complaint by Frank Bisignano, Dan Charron, First Data Corporation,
                               Lori Graesser, Rhonda Johnson, Anthony Marino, Karen Whalen. (Eidelman, Gary)
                               (Entered: 11/20/2017)



6 of 16                                                                                                               10/4/2018, 11:25 AM
Eastern District of New York - LIVE Database V6.2.1                https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?112677508293669-L_1_0-1
              Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 46 of 54 PAGEID #: 738

          11/22/2017        20 REPORT of Rule 26(f) Planning Meeting (Eidelman, Gary) (Entered: 11/22/2017)
          11/28/2017             Minute Entry for proceedings held before Magistrate Judge Lois Bloom: Initial
                                 Conference held on 11/28/2017. (FTR Log #10:46-11:34.) (Smith, Roberta) (Entered:
                                 11/28/2017)
          11/29/2017        21 MOTION for Protective Order Regarding Confidentiality of Discovery Material by
                               Frank Bisignano, Dan Charron, First Data Corporation, Lori Graesser, Rhonda Johnson,
                               Anthony Marino, Karen Whalen. (Eidelman, Gary) (Entered: 11/29/2017)
          11/29/2017        22 MOTION for Discovery Protocol Regarding Discovery of Electronically Stored
                               Information by Frank Bisignano, Dan Charron, First Data Corporation, Lori Graesser,
                               Rhonda Johnson, Anthony Marino, Karen Whalen. (Eidelman, Gary) (Entered:
                               11/29/2017)
          11/29/2017             SCHEDULING ORDER: The Court shall hold a telephone conference in this matter on
                                 November 30, 2017 at 2:00 p.m. After establishing contact with plaintiff's counsel,
                                 defendants' counsel shall telephone the Court at 718-613-2170. Ordered by Magistrate
                                 Judge Lois Bloom on 11/29/2017. (Smith, Roberta) (Entered: 11/29/2017)
          11/30/2017             Minute Entry for proceedings held before Magistrate Judge Lois Bloom: Telephone
                                 Conference held on 11/30/2017. (FTR Log #2:03-2:15.) (Smith, Roberta) (Entered:
                                 11/30/2017)
          11/30/2017             SCHEDULING ORDER: The Court held the initial conference in this matter on
                                 November 28, 2017 and a follow-up telephone conference on November 30, 2017. The
                                 Court shall hold a settlement conference on January 18, 2018 at 11:00 a.m. in Courtroom
                                 11A South. Plaintiff is directed to attend the conference with his counsel. Defendants'
                                 counsel shall have someone with full settlement authority preferably in court, but if that
                                 is not possible, available by telephone throughout the conference. Settlement
                                 conferences are most productive if the parties have made good faith efforts to settle the
                                 case prior to the conference. Accordingly, the parties shall engage in at least two
                                 substantive discussions regarding settlement before the settlement conference. The
                                 parties shall fax their confidential settlement statements setting forth the legal and
                                 factual basis for their settlement positions and their most recent best faith demands and
                                 offers to the Court at 718-613-2175 by January 11, 2018. Plaintiff is directed to resolve
                                 his pending EEOC charges by December 29, 2017 and to execute any releases that will
                                 be needed by December 29, 2017. Discovery is otherwise stayed until the January 18
                                 settlement conference. Ordered by Magistrate Judge Lois Bloom on 11/30/2017. (Smith,
                                 Roberta) (Entered: 11/30/2017)
          11/30/2017        23 STIPULATION AND ORDER REGARDING CONFIDENTIALITY OF DISCOVERY
                               MATERIAL, granting 21 Motion for Protective Order. Pursuant to the stipulation of
                               the parties, it is SO ORDERED by Magistrate Judge Lois Bloom, on 11/30/2017.
                               (Latka-Mucha, Wieslawa) (Entered: 12/01/2017)
          11/30/2017        24 STIPULATION AND ORDER / AGREED PROTOCOL REGARDING DISCOVERY
                               OF ELECTRONICALLY STORED INFORMATION, granting 22 Motion for
                               Discovery. Pursuant to the agreement of the parties, it is SO ORDERED by
                               Magistrate Judge Lois Bloom, on 11/30/2017. (Latka-Mucha, Wieslawa) (Entered:
                               12/01/2017)


7 of 16                                                                                                              10/4/2018, 11:25 AM
Eastern District of New York - LIVE Database V6.2.1                https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?112677508293669-L_1_0-1
              Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 47 of 54 PAGEID #: 739

          12/08/2017        25 Letter to the Honorable Judge Frederic Block, U.S.D.J. dated December 8, 2017 by
                               Steven B. Barger (Shearer, Shawn) (Entered: 12/08/2017)
          12/14/2017        26 Letter in Response to Pre-Motion Conference request re: Docket No. 25 by Frank
                               Bisignano, Dan Charron, First Data Corporation, Anthony Marino (Eidelman, Gary)
                               (Entered: 12/14/2017)
          12/28/2017        27 SCHEDULING ORDER: Plaintiff's letter application 25 dated 12/8/17 is GRANTED. A
                               pre motion conference is scheduled on January 26, 2018 @ 11AM. There will be no
                               formal notice mailed to counsel. Upon receipt of this email counsel shall confirm with
                               each other the date and time of this conference. If this date presents a conflict counsel
                               shall first obtain the consent from all the parties to adjourn this conference and then file
                               a letter application. Ordered by Judge Frederic Block on 12/28/17. (Innelli, Michael)
                               (Entered: 12/28/2017)
          01/18/2018             Minute Entry for proceedings held before Magistrate Judge Lois Bloom: Settlement
                                 Conference held on 1/18/2018. (FTR Log #10:56-11:09; 3:33-3:49.) (Smith, Roberta)
                                 (Entered: 01/18/2018)
          01/18/2018             SCHEDULING ORDER: The Court held a settlement conference in this matter on
                                 January 18, 2018. The parties were unable to reach a settlement. Accordingly, the Court
                                 set the following schedule. As discussed on the record, any amended pleading shall be
                                 filed by February 12, 2018. Fed. R. Civ. P. 16(b)(3)(A). The parties shall complete all
                                 fact discovery by August 31, 2018. Expert discovery shall be completed by September
                                 28, 2018. Upon the completion of discovery, any party who intends to file a motion for
                                 summary judgment shall write to Judge Block by October 12, 2018 to request a pre-
                                 motion conference in accordance with his individual rules. The Court shall hold a
                                 telephone conference in this matter on February 14, 2018 at 9:30 a.m. After establishing
                                 contact with plaintiff's counsel, defendants' counsel shall telephone the Court at
                                 718-613-2170. The parties are strongly encouraged to continue discussing settlement.
                                 Ordered by Magistrate Judge Lois Bloom on 1/18/2018. (Smith, Roberta) (Entered:
                                 01/18/2018)
          01/26/2018             Minute Entry for proceedings held before Judge Frederic Block: Shawn Shearer, Esq. &
                                 David Zeitlin, Esq. for the plaintiff and Gary Eidelman, Esq. & Gillian Cooper, Esq. for
                                 the defendants, all present. Pre-motion conference held on 1/26/2018. Plaintiffs
                                 anticipated motion for summary judgment was discussed. The parties have the option of
                                 either completing discovery and then renewing any applications to make a motion or by
                                 February 2, 2018 counsel shall ECF file a letter with their agreed upon briefing
                                 schedule. Counsel shall serve and ECF file their fully briefed motion according to J.
                                 Blocks motion rules.(Court Reporter: Not Reported) (Innelli, Michael) (Entered:
                                 01/26/2018)
          01/30/2018        28 STIPULATION of Dismissal of Defendant Lori Graesser by Steven B. Barger (Shearer,
                               Shawn) (Entered: 01/30/2018)
          01/30/2018             ELECTRONIC Order Dismissing: Defendant Lori Graesser, only. See entry 28 .
                                 Ordered by Judge Frederic Block on 1/30/2018. (Innelli, Michael) (Entered: 01/30/2018)
          02/02/2018        29 Letter to the Honorable Judge Frederic Block, U.S.D.J. dated February 2, 2018 re: Rule
                               12(c) Motion Briefing Schedule by Steven B. Barger (Shearer, Shawn) (Entered:


8 of 16                                                                                                              10/4/2018, 11:25 AM
Eastern District of New York - LIVE Database V6.2.1                https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?112677508293669-L_1_0-1
              Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 48 of 54 PAGEID #: 740

                                 02/02/2018)
          02/06/2018        30 Letter Revised Rule 12(c) Motion Briefing Schedule by Steven B. Barger (Shearer,
                               Shawn) (Entered: 02/06/2018)
          02/07/2018             SCHEDULING ORDER: Plaintiff's letter 30 dated 2/6/18 over the objection of the
                                 defendant is GRANTED. By February 27, 2018 the parties shall serve and file their fully
                                 briefed motion to dismiss. Counsel shall serve and ECF file their fully briefed motion
                                 according to J. Blocks motion rules. Ordered by Judge Frederic Block on 2/7/2018.
                                 (Innelli, Michael) (Entered: 02/07/2018)
          02/12/2018        31 MOTION for Leave to File First Supplemental Complaint by Steven B. Barger.
                               (Shearer, Shawn) (Entered: 02/12/2018)
          02/12/2018        36 Letter dtd. February 6, 2018 from counsel for pltff, Shawn E. Shearer to Gary and
                               Gillian, counsels for deft, now enclosing a revised motion in compliance with Local
                               Rule 11.1. (w/o encl.). (Layne, Monique) (Entered: 02/15/2018)
          02/13/2018        32 Letter to the Honorable Lois Bloom, U.S.M.J. dated 02/13/2018 by Frank Bisignano,
                               Dan Charron, First Data Corporation, Lori Graesser, Rhonda Johnson, Anthony Marino,
                               Karen Whalen (Attachments: # 1 Exhibit 1) (Eidelman, Gary) (Entered: 02/13/2018)
          02/13/2018        33 Letter Status Conference and Motion for Leave to File Supplemental Complaint by
                               Steven B. Barger (Shearer, Shawn) (Entered: 02/13/2018)
          02/14/2018        34 Supplemental COMPLAINT , filed by Steven B. Barger. (Shearer, Shawn) (Entered:
                               02/14/2018)
          02/14/2018        35 Supplemental COMPLAINT Exhibit A -Right to Sue Letter, filed by Steven B. Barger.
                               (Attachments: # 1 Exhibit Right to Sue Letter) (Shearer, Shawn) (Entered: 02/14/2018)
          02/14/2018             Minute Entry for proceedings held before Magistrate Judge Lois Bloom: Telephone
                                 Conference held on 2/14/2018. (FTR Log #9:31-9:50.) (Smith, Roberta) (Entered:
                                 02/14/2018)
          02/14/2018             ORDER: The Court held a telephone conference in this matter on February 14, 2018. As
                                 discussed on the record, plaintiff's motion for leave to file a Supplemental Complaint
                                 (ECF No. 31) is granted and plaintiff shall file his "Supplemental Complaint" today.
                                 Defendants shall respond to the Supplemental Complaint by March 7, 2018. All other
                                 deadlines remain in place and the parties shall file their fully briefed motion by February
                                 27, 2018, in accordance with Judge Block's motion rules, as previously scheduled.
                                 Ordered by Magistrate Judge Lois Bloom on 2/14/2018. (Smith, Roberta) (Entered:
                                 02/14/2018)
          02/27/2018        37 Fully Briefed MOTION for Judgment on the Pleadings by Steven B. Barger.
                               (Attachments: # 1 Memorandum in Opposition w/ Exhibits, # 2 Memorandum in
                               Support w/ Exhibits) (Shearer, Shawn) (Entered: 02/27/2018)
          03/06/2018        38 MOTION for Protective Order by Frank Bisignano, Dan Charron, First Data
                               Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen. (Attachments: # 1
                               Exhibit Exhibit 1, # 2 Exhibit Exhibit 2, # 3 Exhibit Exhibit 3, # 4 Proposed Order
                               Proposed Order) (Eidelman, Gary) (Entered: 03/06/2018)




9 of 16                                                                                                              10/4/2018, 11:25 AM
Eastern District of New York - LIVE Database V6.2.1                 https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?112677508293669-L_1_0-1
              Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 49 of 54 PAGEID #: 741

           03/06/2018       39 REPLY in Opposition re 38 MOTION for Protective Order Opposition filed by Steven
                               B. Barger. (Shearer, Shawn) (Entered: 03/06/2018)
           03/07/2018            ORDER granting 38 Motion for Protective Order: The Court has considered plaintiff
                                 and defendants' letters dated March 6, 2018 (ECF Nos. 38, 39). Defendants' motion for a
                                 protective order is granted. Plaintiff shall not serve a subpoena on the daycare center
                                 used by First Data employee Jennifer Voycheske to care for her child. Plaintiff may
                                 depose Ms. Voycheske, a Manager of Human Resources Operations for First Data, on
                                 March 14, 2018 and inquire about the information he seeks. However, this subpoena is
                                 over the line and an inappropriate use of Fed. R. Civ. P. 45. The Court does not condone
                                 such an unnecessary and invasive tactic. Ordered by Magistrate Judge Lois Bloom on
                                 3/7/2018. (Smith, Roberta) (Entered: 03/07/2018)
           03/07/2018       40 ANSWER to 34 Supplemental Complaint by First Data Corporation. (Eidelman, Gary)
                               (Entered: 03/07/2018)
           03/07/2018       41 MOTION for Discovery Motion for Clarification of Protective Order by Steven B.
                               Barger. (Shearer, Shawn) (Entered: 03/07/2018)
           03/12/2018            ORDER: As there is no basis for plaintiff's motion under Fed. R. Civ. P. 60, plaintiff's
                                 motion (ECF No. 41) is denied. See Meilleur v. Strong, 682 F.3d 56, 64 (2d Cir. 2012)
                                 (reviewing denial of 60(b) motion for abuse of discretion and identifying none); Shrader
                                 v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) ("standard for granting such a
                                 motion is strict, and reconsideration will generally be denied"). Ordered by Magistrate
                                 Judge Lois Bloom on 3/12/2018. (Smith, Roberta) (Entered: 03/12/2018)
           04/27/2018       42 NOTICE of Appearance by Lindsey Conrad Kennedy on behalf of Frank Bisignano,
                               Dan Charron, First Data Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen
                               (aty to be noticed) (Kennedy, Lindsey) (Entered: 04/27/2018)
           05/10/2018       43 MOTION for Protective Order by First Data Corporation. (Attachments: # 1 Exhibit 1, #
                               2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6) (Eidelman, Gary)
                               (Entered: 05/10/2018)
           05/11/2018       44 RESPONSE to Motion re 43 MOTION for Protective Order filed by Steven B. Barger.
                               (Attachments: # 1 Exhibit 05/10/18 Letter to Defense Counsel, # 2 Exhibit Discovery
                               e-mails & Out of Office Notices) (Shearer, Shawn) (Entered: 05/11/2018)
           05/11/2018            ORDER: By letter dated May 10, 2018 (ECF No. 43), Defendant First Data seeks a
                                 protective order regarding topics designated in plaintiff's Revised 30(b)(6) Notice.
                                 Defendant also requests oral argument. Plaintiff has filed his response. (ECF No. 44.)
                                 This is the second time the parties have been unable to resolve a discovery dispute and
                                 defendant has had to seek a protective order. The parties are hereby directed to meet and
                                 confer to attempt to resolve this and any other issue themselves. The Court does not
                                 want to be put into the position of repeating itself that a party is being unreasonable. Be
                                 that as it may, the Court shall hold a telephone conference on May 18, 2018 at 10:30
                                 a.m. to address this matter. After establishing contact with plaintiff's counsel, defendant's
                                 counsel shall telephone the Court at (718) 613-2170. Parties are advised that they must
                                 contact each other before making any request for an adjournment to the Court. A request
                                 for an adjournment must be received in writing at least forty-eight (48) hours before the
                                 scheduled conference. If the parties notify the Court by May 15 that they have resolved


10 of 16                                                                                                              10/4/2018, 11:25 AM
Eastern District of New York - LIVE Database V6.2.1                https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?112677508293669-L_1_0-1
              Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 50 of 54 PAGEID #: 742

                                 this matter, the Court shall cancel the May 18 telephone conference. The parties are
                                 reminded that, pursuant to my individual rules, if a party's submission exceeds 25 pages,
                                 courtesy copies shall be delivered to chambers within 24-hours of electronic filing.
                                 Ordered by Magistrate Judge Lois Bloom on 5/11/2018. (Smith, Roberta) (Entered:
                                 05/11/2018)
           05/14/2018       45 MOTION to Adjourn Conference /Hearing Scheduled for May 18, 2018 by Steven B.
                               Barger. (Shearer, Shawn) (Entered: 05/14/2018)
           05/14/2018            ORDER: By letter dated May 14, 2018 (ECF No. 45), plaintiff's counsel writes seeking
                                 to cancel the May 18, 2018 telephone conference because the Notice of 30(b)(6)
                                 Deposition of First Data scheduled for June 13, 2018 has been withdrawn. This request
                                 is granted. The Court cancels the May 18, 2018 telephone conference and Defendant
                                 First Data's motion for a protective order (ECF No. 43) is denied as moot. Ordered by
                                 Magistrate Judge Lois Bloom on 5/14/2018. (Smith, Roberta) (Entered: 05/14/2018)
           06/11/2018       46 MOTION to Compel 30(b)(6) Designation and Depositions by Steven B. Barger.
                               (Attachments: # 1 Exhibit Rule 30(b)(6) Notice, # 2 Exhibit Notice of Deposition
                               (Voycheske)) (Shearer, Shawn) (Entered: 06/11/2018)
           06/11/2018       47 MEMORANDUM in Opposition re 46 MOTION to Compel 30(b)(6) Designation and
                               Depositions filed by First Data Corporation. (Attachments: # 1 Exhibit A, # 2 Exhibit B,
                               # 3 Exhibit C) (Kennedy, Lindsey) (Entered: 06/11/2018)
           06/11/2018       48 Amended MOTION to Compel 30(b)(6) Designation and Depositions by Steven B.
                               Barger. (Attachments: # 1 Exhibit 30(b)(6) Notice, # 2 Exhibit Notice of Deposition
                               (Voycheske)) (Shearer, Shawn) (Entered: 06/11/2018)
           06/11/2018       49 Amended MOTION to Amend/Correct/Supplement 46 MOTION to Compel 30(b)(6)
                               Designation and Depositions [See ECF No. 48] by Steven B. Barger. (Shearer, Shawn)
                               (Entered: 06/11/2018)
           06/12/2018       50 REPLY in Support re 46 MOTION to Compel 30(b)(6) Designation and Depositions, 48
                               Amended MOTION to Compel 30(b)(6) Designation and Depositions, 49 Amended
                               MOTION to Amend/Correct/Supplement 46 MOTION to Compel 30(b)(6) Designation
                               and Depositions [See ECF No. 48] filed by Steven B. Barger. (Attachments: # 1 Exhibit
                               Calendar of Discovery Delays, # 2 Exhibit May 22 E-mail Re; June 7th and 8th Dates, #
                               3 Exhibit May 22 Letter Service 30(b)(6) Notice) (Shearer, Shawn) (Entered:
                               06/12/2018)
           06/12/2018            ORDER: By letter dated June 11, 2018 (ECF Nos. 46, 48, 49), plaintiff moves to compel
                                 30(b)(6) depositions. Defendant First Data has opposed (ECF No. 47) and plaintiff has
                                 replied (ECF No. 50). The Court shall hold a telephone conference this afternoon, June
                                 12, 2018, at 3:30 p.m. to address this matter. After establishing contact with defendants'
                                 counsel, plaintiff's counsel shall telephone the Court at (718) 613-2170. Ordered by
                                 Magistrate Judge Lois Bloom on 6/12/2018. (Smith, Roberta) (Entered: 06/12/2018)
           06/12/2018            Minute Entry for proceedings held before Magistrate Judge Lois Bloom: Telephone
                                 Conference held on 6/12/2018. (FTR Log #3:39-4:19.) (Smith, Roberta) (Entered:
                                 06/12/2018)




11 of 16                                                                                                             10/4/2018, 11:25 AM
Eastern District of New York - LIVE Database V6.2.1                https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?112677508293669-L_1_0-1
              Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 51 of 54 PAGEID #: 743

           06/12/2018            ORDER: The Court held a telephone conference in this matter on June 12, 2018. As
                                 discussed on the record, the Court denied plaintiff's motion to compel (ECF Nos. 46, 48,
                                 49). The Court also denied plaintiff's request for sanctions. The Court directs the parties
                                 to meet and confer to resolve their scheduling issues. Ordered by Magistrate Judge Lois
                                 Bloom on 6/12/2018. (Smith, Roberta) (Entered: 06/12/2018)
           07/16/2018       51 AFFIDAVIT/DECLARATION in Opposition re 37 Fully Briefed MOTION for
                               Judgment on the Pleadings - Supplemental Declaration of Jennifer Voycheske filed by
                               Frank Bisignano, Dan Charron, First Data Corporation, Anthony Marino. (Attachments:
                               # 1 Exhibit 6, # 2 Exhibit 7) (Kennedy, Lindsey) (Entered: 07/16/2018)
           07/23/2018       52 Letter re: Request for Pre-Motion Conference by Steven B. Barger (Shearer, Shawn)
                               (Entered: 07/23/2018)
           07/23/2018       53 MEMORANDUM and ORDER: Bargers motion 37 is denied. Defendants move
                               pursuant to Federal Rule of Civil Procedure 11 for a hearing as to why they should not
                               be awarded attorneys fees and costs on the basis that Bargers motion was filed for an
                               improper purpose. The Court denies this motion for now but cautions Barger to consider
                               the merits of any future motion before filing. See Memorandum and Order for details.
                               Ordered by Judge Frederic Block on 7/23/2018. (Innelli, Michael) (Entered: 07/23/2018)
           07/23/2018            ELECTRONIC ORDER: Plaintiff's letter application 52 requesting a pre-motion
                                 conference is DENIED as moot, based upon the Court's Memorandum and Order 53
                                 dated July 23, 2018. See Memorandum and Order for details. Ordered by Judge Frederic
                                 Block on 7/23/2018. (Innelli, Michael) (Entered: 07/23/2018)
           08/15/2018       54 MOTION for Extension of Time to Complete Discovery by Frank Bisignano, Dan
                               Charron, First Data Corporation, Lori Graesser, Rhonda Johnson, Anthony Marino,
                               Karen Whalen. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit
                               D) (Eidelman, Gary) (Entered: 08/15/2018)
           08/17/2018            ORDER granting 54 Motion for Extension of Time to Complete Discovery: Defendants
                                 write to request an extension of time to complete fact discovery. ECF No. 54. This is the
                                 first request for an extension of time to complete discovery; however, plaintiff does not
                                 consent. Nevertheless, as the requested extension will not affect any other deadlines set
                                 by the Court, I find defendants' request reasonable. The request is granted. The parties
                                 shall complete all fact and expert discovery by September 28, 2018. As a reminder, upon
                                 the completion of discovery, any party who intends to file a motion for summary
                                 judgment shall write to Judge Block by October 12, 2018, to request a pre-motion
                                 conference in accordance with his individual rules. Ordered by Magistrate Judge Lois
                                 Bloom on 8/17/2018. (Doody, Sara) (Entered: 08/17/2018)
           08/22/2018       55 Second MOTION to Compel 30(b)(6) Designation and Deposition by Steven B. Barger.
                               (Attachments: # 1 Exhibit May 2018 30(b)(6) Notice of Deposition, # 2 Exhibit Failure
                               to Appear Transcript, # 3 Exhibit July 2018 30(b)(6) Notice of Deposition, # 4 Exhibit
                               Communications re: 30(b)(6) Depositions, # 5 Exhibit Defense Discovery Delays, # 6
                               Exhibit Supplemental Interrogatory Answer) (Shearer, Shawn) (Entered: 08/22/2018)
           08/22/2018       56 MOTION to Compel Deposition of Jackson by Steven B. Barger. (Attachments: # 1
                               Exhibit Notice of Deposition on July 3, 2018, # 2 Exhibit Transcript of Failure to
                               Appear, # 3 Exhibit Defendant Charron Deposition Transcript, # 4 Exhibit Defendant


12 of 16                                                                                                             10/4/2018, 11:25 AM
Eastern District of New York - LIVE Database V6.2.1               https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?112677508293669-L_1_0-1
              Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 52 of 54 PAGEID #: 744

                                 Bisignano Deposition Transcripts, # 5 Exhibit King Deposition and Press Release, # 6
                                 Exhibit Defendant's Objection to RFP, # 7 Exhibit Defendant's Objection to
                                 Interrogatory) (Shearer, Shawn) (Entered: 08/22/2018)
           08/24/2018       57 MEMORANDUM in Opposition re 56 MOTION to Compel Deposition of Jackson filed
                               by Frank Bisignano, Dan Charron, First Data Corporation, Lori Graesser, Rhonda
                               Johnson, Anthony Marino, Karen Whalen. (Attachments: # 1 Exhibit A, # 2 Exhibit B, #
                               3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F) (Eidelman, Gary) (Entered:
                               08/24/2018)
           08/24/2018       58 MEMORANDUM in Opposition re 55 Second MOTION to Compel 30(b)(6)
                               Designation and Deposition filed by Frank Bisignano, Dan Charron, First Data
                               Corporation, Lori Graesser, Rhonda Johnson, Anthony Marino, Karen Whalen.
                               (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E,
                               # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H) (Eidelman, Gary) (Entered: 08/24/2018)
           08/27/2018            SCHEDULING ORDER: By letters dated August 22, 2018 (ECF Nos. 55, 56), plaintiff's
                                 counsel moves to compel. Defendants have responded. (ECF Nos. 57, 58.) The Court
                                 shall hold a status conference on September 4, 2018 at 2:00 p.m. in Courtroom 11A
                                 South of the United States Courthouse, 225 Cadman Plaza East, Brooklyn, New York.
                                 Parties are advised that they must contact each other before making any request for an
                                 adjournment to the Court. A request for an adjournment must be received in writing at
                                 least forty-eight (48) hours before the scheduled conference. Ordered by Magistrate
                                 Judge Lois Bloom on 8/27/2018. (Smith, Roberta) (Entered: 08/27/2018)
           08/29/2018       59 MOTION to Compel Production of Documents by Steven B. Barger. (Attachments: # 1
                               Exhibit Exhibit A, # 2 Exhibit Exhibit B, # 3 Exhibit Exhibit C, # 4 Exhibit Exhibit D, #
                               5 Exhibit Exhibit E, # 6 Exhibit Exhibit F, # 7 Exhibit Exhibit G, # 8 Exhibit Exhibit H)
                               (Shearer, Shawn) (Entered: 08/29/2018)
           08/31/2018       60 MOTION to Compel Admissions re Jackson by Steven B. Barger. (Shearer, Shawn)
                               (Entered: 08/31/2018)
           09/04/2018       61 MEMORANDUM in Opposition re 60 MOTION to Compel Admissions re Jackson, 59
                               MOTION to Compel Production of Documents filed by Frank Bisignano, Dan Charron,
                               First Data Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen. (Eidelman,
                               Gary) (Entered: 09/04/2018)
           09/04/2018            Minute Entry for proceedings held before Magistrate Judge Lois Bloom: Discovery
                                 Conference held on 9/4/2018. (FTR Log #2:10-3:21.) (Smith, Roberta) (Entered:
                                 09/04/2018)
           09/04/2018            ORDER: The Court held a discovery conference in this matter on September 4, 2018. As
                                 discussed on the record, plaintiff's motion to compel admissions regarding E.J. Jackson
                                 (ECF No. 60) is granted. Plaintiff's remaining motions to compel (ECF Nos. 55, 56, 59)
                                 are denied. The parties shall complete all fact and expert discovery by September 28,
                                 2018. Upon the completion of discovery, any party who intends to file a motion for
                                 summary judgment shall write to Judge Block by October 12, 2018 to request a pre-
                                 motion conference in accordance with his individual rules. Ordered by Magistrate Judge
                                 Lois Bloom on 9/4/2018. (Smith, Roberta) (Entered: 09/04/2018)




13 of 16                                                                                                            10/4/2018, 11:25 AM
Eastern District of New York - LIVE Database V6.2.1                https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?112677508293669-L_1_0-1
              Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 53 of 54 PAGEID #: 745

           09/11/2018       62 TRANSCRIPT of Proceedings held on September 4, 2018, before Judge Bloom. Court
                               Reporter/Transcriber Fiore Reporting and Transcription Service, Inc., Telephone number
                               203-929-9992. Email address: cmfiore@sbcglobal.net. Transcript may be viewed at the
                               court public terminal or purchased through the Court Reporter/Transcriber before the
                               deadline for Release of Transcript Restriction. After that date it may be obtained through
                               PACER.File redaction request using event "Redaction Request - Transcript" located
                               under "Other Filings - Other Documents". Redaction Request due 10/2/2018. Redacted
                               Transcript Deadline set for 10/12/2018. Release of Transcript Restriction set for
                               12/10/2018. (Hong, Loan) (Entered: 09/11/2018)
           09/12/2018       63 MOTION for Protective Order Regarding Stipulation of Confidentiality of Non-Party
                               Discovery Material by Steven B. Barger. (Shearer, Shawn) (Entered: 09/12/2018)
           09/13/2018       64 MOTION for Discovery Rule 72(a) Objection to Denial of Motion to Compel 30(b)(6)
                               Designations and Depositions [ECF No. 55] by Steven B. Barger. (Attachments: # 1
                               Exhibit Exhibit A, # 2 Exhibit Exhibit B, # 3 Exhibit Exhibit C, # 4 Exhibit Exhibit D, #
                               5 Exhibit Exhibit E, # 6 Exhibit Exhibit F, # 7 Exhibit Exhibit G, # 8 Exhibit Exhibit H,
                               # 9 Exhibit Exhibit I, # 10 Exhibit Exhibit J, # 11 Exhibit Exhibit K, # 12 Exhibit
                               Exhibit L) (Shearer, Shawn) (Entered: 09/13/2018)
           09/13/2018       65 STIPULATION AND ORDER REGARDING THE EFFECT OF THE STIPULATED
                               CONFIDENTIALITY OFDISCOVERY MATERIAL ORDER ON NON-PARTY
                               DISCOVERY, granting parties' 63 Motion. SO ORDERED by Magistrate Judge Lois
                               Bloom, on 9/13/2018. (See document for details.) (Latka-Mucha, Wieslawa) (Entered:
                               09/14/2018)
           09/14/2018       66 MOTION to Expedite Plaintiff's 72(a) Objection [ECF 64] by Steven B. Barger.
                               (Attachments: # 1 Proposed Order) (Shearer, Shawn) (Entered: 09/14/2018)
           09/17/2018       67 Letter from Gary B. Eidelman, Esq. to the Honorable Lois Bloom, U.S.M.J. dated
                               09-17-2018 by Frank Bisignano, Dan Charron, First Data Corporation, Lori Graesser,
                               Rhonda Johnson, Anthony Marino, Karen Whalen (Eidelman, Gary) (Entered:
                               09/17/2018)
           09/17/2018       68 RESPONSE in Opposition re 66 MOTION to Expedite Plaintiff's 72(a) Objection [ECF
                               64] filed by Frank Bisignano, Dan Charron, First Data Corporation, Rhonda Johnson,
                               Anthony Marino, Karen Whalen. (Eidelman, Gary) (Entered: 09/17/2018)
           09/18/2018       69 REPLY in Support re 66 MOTION to Expedite Plaintiff's 72(a) Objection [ECF 64], 68
                               Response in Opposition to Motion filed by Steven B. Barger. (Attachments: # 1 Exhibit
                               A) (Shearer, Shawn) (Entered: 09/18/2018)
           09/18/2018            ELECTRONIC ORDER: The Court denies Steven B. Bargers (Plaintiff) Motion 66 to
                                 Expedite/Shorten Time for the completion of briefing and hearing on Plaintiffs Rule
                                 72(a) Objection to Order Re: Denial of Motion to Rule Compel 30(b)(6) Designations
                                 and Depositions. If the Court ultimately sustains Plaintiffs Rule 72(a) objection, it will
                                 also allow for additional time during which the parties can complete discovery. Ordered
                                 by Judge Frederic Block on 9/18/2018. (Innelli, Michael) (Entered: 09/18/2018)
           09/18/2018            ORDER: Defendants write to request an extension of the discovery deadline in this
                                 matter for the limited purpose of completing non-party depositions. (ECF No. 67.) In



14 of 16                                                                                                             10/4/2018, 11:25 AM
Eastern District of New York - LIVE Database V6.2.1                https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?112677508293669-L_1_0-1
              Case: 1:18-mc-00010-SJD-SKB Doc #: 25-1 Filed: 10/05/18 Page: 54 of 54 PAGEID #: 746

                                 light of the motions regarding the non-party discovery now pending in other
                                 jurisdictions, the request is granted. The Court stays the September 28, 2018 discovery
                                 deadline which was set for the limited purpose of completing the non-party depositions.
                                 As previously scheduled, any party who intends to file a motion for summary judgment
                                 shall write to Judge Block by October 12, 2018, to request a pre-motion conference in
                                 accordance with his individual rules. The parties shall also file a letter by October 12,
                                 2018 regarding the status of the non-party depositions. Ordered by Magistrate Judge
                                 Lois Bloom on 9/18/2018. (Smith, Roberta) (Entered: 09/18/2018)
           09/27/2018       70 MEMORANDUM in Opposition re 64 MOTION for Discovery Rule 72(a) Objection to
                               Denial of Motion to Compel 30(b)(6) Designations and Depositions [ECF No. 55] filed
                               by Frank Bisignano, Dan Charron, First Data Corporation, Lori Graesser, Rhonda
                               Johnson, Anthony Marino, Karen Whalen. (Eidelman, Gary) (Entered: 09/27/2018)
           09/27/2018       71 AFFIDAVIT/DECLARATION in Opposition re 64 MOTION for Discovery Rule 72(a)
                               Objection to Denial of Motion to Compel 30(b)(6) Designations and Depositions [ECF
                               No. 55] filed by Frank Bisignano, Dan Charron, First Data Corporation, Lori Graesser,
                               Rhonda Johnson, Anthony Marino, Karen Whalen. (Eidelman, Gary) (Entered:
                               09/27/2018)
           09/27/2018       72 MOTION to Withdraw as Attorney Lindsey C. Kennedy, Esq. by Frank Bisignano, Dan
                               Charron, First Data Corporation, Lori Graesser, Rhonda Johnson, Anthony Marino,
                               Karen Whalen. (Attachments: # 1 Declaration Declaration of Lindsey C. Kennedy, Esq.
                               in Support of Withdrawal as Attorney of Record, # 2 Proposed Order Proposed Order, #
                               3 Certificate of Service Certificate of Service) (Kennedy, Lindsey) (Entered:
                               09/27/2018)
           09/28/2018       73 ORDER, granting 72 Motion to Withdraw as Attorney. It is hereby ORDERED that the
                               Motion is GRANTED and that Lindsey C. Kennedy is hereby terminated as attorney of
                               record for Defendants in this matter. SO ORDERED by Magistrate Judge Lois Bloom,
                               on 9/28/2018. (Attorney Lindsey Conrad Kennedy, Esq. - terminated.) (Latka-Mucha,
                               Wieslawa) (Entered: 09/28/2018)
           10/03/2018       74 REPLY in Support re 70 Memorandum in Opposition, 64 MOTION for Discovery Rule
                               72(a) Objection to Denial of Motion to Compel 30(b)(6) Designations and Depositions
                               [ECF No. 55] filed by Steven B. Barger. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                               Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9
                               Exhibit I, # 10 Exhibit J) (Shearer, Shawn) (Entered: 10/04/2018)
           10/04/2018       75 REPLY in Support re 64 MOTION for Discovery Rule 72(a) Objection to Denial of
                               Motion to Compel 30(b)(6) Designations and Depositions [ECF No. 55], 70
                               Memorandum in Opposition, 74 Reply in Support, NOTICE OF ERRATA filed by
                               Steven B. Barger. (Shearer, Shawn) (Entered: 10/04/2018)



                                                      PACER Service Center
                                                        Transaction Receipt
                                                          10/04/2018 08:45:59




15 of 16                                                                                                             10/4/2018, 11:25 AM
